Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
As to claim objection rejections, applicant amendment sufficient to overcome grounds of objection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 12 & 18, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 12 & 18 that includes 
Claim 1:
“
A method comprising: applying an automated face detection program implemented on a computing device to a first plurality of training digital images associated with a particular television (TV) program to identify a first sub-plurality of the training digital images, each of which contains a single face of a first particular person associated with the particular TV program; based on a first set of feature vectors determined for the first sub-plurality of training digital images, training a first computational model of a computer-implemented face recognition program for recognizing the first particular person in any given digital image; applying the face recognition program together with the first computational model to a runtime digital image associated with the particular TV program to recognize the first particular person in the runtime digital image from among one or more faces detected, together with respective geometric coordinates, in the runtime digital image; and storing, in non-transitory computer-readable memory, the runtime digital image together with information identifying the recognized first particular person and corresponding geometric coordinates of the recognized first particular person in the runtime digital image.
”
Claim 12:
“
A system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to carry out operations including: applying an automated face detection algorithm to a first plurality of training digital images associated with a particular television (TV) program to identify a first sub-plurality of 6 McDONNELL BOEHNEN HULBERT & BERGHOFF LLP 300 SOUTH WACKER DRIVE, CHICAGO, IL 60606 (31 2)91 3-0001the training digital images, each of which contains a single face of a first particular person associated with the particular TV program; based on a first set of feature vectors determined for the first sub-plurality of training digital images, training a first computational model of an automated face recognition algorithm for recognizing the first particular person in any given digital image; applying the automated face recognition algorithm together with the first computational model to a runtime digital image associated with the particular TV program to recognize the first particular person in the runtime digital image from among one or more faces detected, together with respective geometric coordinates, in the runtime digital image; and storing, in non-transitory computer-readable memory, the runtime digital image together with information identifying the recognized first particular person and corresponding geometric coordinates of the recognized first particular person in the runtime digital image.
”
Claim 18:
“
A non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors of a system, cause the system to carry out operations including: applying an automated face detection algorithm to a first plurality of training digital images associated with a particular television (TV) program to identify a first sub-plurality ofMcDONNELL BOEHNENHULBERT & BERGHOFF LLP 300 SOUTH WACKER DRIVE,CHICAGO, IL 60606(31 2)91 3-0001the training digital images, each of which contains a single face of a first particular person associated with the particular TV program; based on a first set of feature vectors determined for the first sub-plurality of training digital images, training a first computational model of an automated face recognition algorithm for recognizing the first particular person in any given digital image; applying the automated face recognition algorithm together with the first computational model to a runtime digital image associated with the particular TV program to recognize the first particular person in the runtime digital image from among one or more faces detected, together with respective geometric coordinates, in the runtime digital image; and storing, in non-transitory computer-readable memory, the runtime digital image together with information identifying the recognized first particular person and corresponding geometric coordinates of the recognized first particular person in the runtime digital image.
”
Regarding dependent claims 2-11, 13-17 & 19-20 these claims are allowed because of their dependence on independent claims 1, 12 & 18 which has been deemed allowable subject matter above.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661